 



EXHBIT 10BH
AMENDMENT NO. 1
TO
BRUSH ENGINEERED MATERIALS INC.
2006 NON-EMPLOYEE DIRECTOR EQUITY PLAN

              Recitals              

     WHEREAS, Brush Engineered Materials Inc. (the “Company”) has adopted the
Brush Engineered Materials Inc. 2006 Non-employee Director Equity Plan (the
“Plan”).
     WHEREAS, the Company now desires to amend the Plan (this “Amendment No. 1”)
to increase the minimum value of a participant account requiring distribution in
the form of an immediate lump sum payment (regardless of whether a participant
has elected installment payments) in order to create uniformity with the
Company’s 1992 Deferred Compensation Plan for Non-employee Directors and 2005
Deferred Compensation Plan for Non-employee Directors.
     WHEREAS, the Governance and Organization Committee (formerly named the
Governance Committee) of the Board of Directors of the Company has approved this
Amendment No. 1 pursuant to Section 12 of the Plan.

              Amendment              

     NOW, THEREFORE, the Plan is hereby amended by this Amendment No. 1,
effective as of January 1, 2007, as follows:
     1. Section 8(d)(i) of the Plan is hereby amended by changing “$10,000” to
“$17,500”.
     2. Except as amended by this Amendment No. 1, the Plan shall remain in full
force and effect.

                  /s/ Michael C. Hasychak     Michael C. Hasychak      Vice
President, Treasurer and Secretary     

